                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

JOE MYERESS,

                Plaintiff,

v.                                                       Case No: 2:18-cv-438-FtM-38CM

MARMONT HILL, INC. and PARVEZ
TAJ,

               Defendants/Third Party
               Plaintiffs,

v.

DAISY SPENCE,

       Third Party Defendant.
                                                     /

                                             ORDER

       This matter comes before the Court upon review of Third-Party Defendant Daisy Spence’s

Unopposed Motion for Extension of Certain Case Management and Scheduling Order Deadlines

filed on January 25, 2019. Doc. 53. Spence seeks to extend all remaining deadlines in the Case

Management and Scheduling Order (“CMSO”) without altering the scheduled mediation date, and

neither Plaintiff nor Defendants oppose the relief sought. Doc. 53 at 1, 4. For the reasons stated

herein, the motion will be granted.

       Rule 16 requires a showing of good cause for modification of a court’s scheduling order.

Fed. R. Civ. P. 16(b)(4). “The diligence of the moving party should be considered in determining

whether there is good cause to extend a deadline.” Jozwiak v. Stryker Corp., No. 6:09-cv-1985-

Orl-19GJK, 2010 WL 743834, at *2 (M.D. Fla. Feb. 26, 2010). In other words, the moving party

must demonstrate it could not meet the deadline despite its diligent efforts. Sosa v. Airprint Sys.,
Inc., 133 F.3d 1417, 1418 (11th Cir. 1998); Idearc Media Corp. v. Kimsey & Assocs., P.A., No.

807-CV-1024-T-17EAJ, 2009 WL 413531, at *2 (M.D. Fla. Feb. 18, 2009). District courts have

broad discretion when managing their cases, including discovery and scheduling. Johnson v. Bd.

of Regents of Univ. of Ga., 263 F.3d 1234, 1269 (11th Cir. 2001).

         Here, Spence seeks to extend all deadlines in the CMSO by thirty (30) days, but she does

not wish to alter the agreed mediation date of February 20, 2019. Doc. 53 at 1, 4. Spence, who

was added to this litigation on November 8, 2018 and hired her counsel on December 5, 2018,

seeks the extension to give her an opportunity to adequately prepare her case. Id. at 2-3; see also

Doc. 40. The Court finds good cause to extend the CMSO deadlines as requested.

         ACCORDINGLY, it is

         ORDERED:

         1.     Third-Party Defendant Daisy Spence’s Unopposed Motion for Extension of Certain

Case Management and Scheduling Order Deadlines (Doc. 53) is GRANTED.

         2.     An amended case management and scheduling order will be issued by separate

Order.

         DONE and ORDERED in Fort Myers, Florida on this 30th day of January, 2019.




Copies:
Counsel of record




                                               -2-
